DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, species I, claims 1-17, in the reply filed on February 2, 2021 is acknowledged.  The traversal is on the ground(s) that "claims 1-17 and FIGS. 1-13 do not have mutually exclusive characteristics and that there is no undue burden for search and/or examination". This is not found persuasive because mutually exclusive characteristics for species I (Figs. 1, 2A-2C) are the same silicate material is used for all components, the anneal is performed without a reactive metal layer, and a contact layer is provided after the steps of performing low temperature anneal; and mutually exclusive characteristics for species II (Figs. 3-13) are different silicate materials are used for all components, the anneal is performed with a reactive metal layer, and a contact layer is provided after the step of removing the reactive metal layer. Furthermore, regarding the search burden, as indicated in the restriction requirement mailed December 11, 2020, serious search burden of both distinct, yet dependent, inventions was established due to the different search strategies and different search queries that would be required; and the prior art applicable to one invention would not likely be applicable to another invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 18-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 2, 2021.
Claims 3, 4 and 9-17 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. There is no support in the elected embodiment of Figs. 1, 2A-2C for the claim limitations of "providing a reactive metal layer on at least a portion of the high dielectric constant layer", as recited in claim 3, lines 2-3; and "depositing a first silicate layer on at least the first portion and the second portion of the plurality of components; removing at least a portion of the first silicate layer from the first portion of the plurality of components and providing a second silicate layer on the first portion and the second portion of the plurality of components", as recited in claim 9, lines 8-13, and these features are found on an unelected embodiment of Figs. 3-13.

Information Disclosure Statement
The information disclosure statement filed August 26, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered.

Specification
The disclosure is objected to because of the following informalities: Duplicate lists. Deleting "LuSiOx, …, MgSiOx," before "LuSiOx" ([0019], lines 3-4; and [0033], lines 8-9), is suggested.  
Appropriate correction is required.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 2 and 5-8 are objected to because of the following informalities: "late;" should read "layer" (claim 1, last line); a comma should be inserted after claim number (claims 2-8, line 1).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "providing a gate structure for a plurality of components of a semiconductor device", as recited in claim 1, is unclear as to whether to provide a 
Claim 7 recites the limitation "the high dielectric constant material" in line 1. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner has interpreted this limitation to mean that "the high dielectric constant layer is hafnium oxide". Clarification is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 5-8, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ando et al. (2014/0187028).
As for claim 1, Ando et al. show in Figs. 1-10 and related text a method for providing a gate structure 700a/700b for a plurality of components 10/20 of a semiconductor device, the method comprising: 
providing a silicate layer 204, the silicate layer including at least one of LuSiOx, YSiOx, LaSiOx, BaSiOx, SrSiOx, AISiOx, TiSiOx, ZrSiOx, TaSiOx, ScSiOx and MgSiOx (Fig. 2; [0026], lines 8-15; i.e. mixtures of SiO2 and ZrO2); 

performing a low temperature anneal after the step of providing the silicate layer (Fig. 6; [0032], lines 3-6).

As for claim 2, Ando et al. show providing a work function metal layer 602 on the high dielectric constant layer (Fig. 9; [0035]).

As for claim 5, Ando et al. show the low temperature anneal has an anneal temperature of not more than six hundred degrees Celsius ([0032], lines 7-9).

As for claim 6, Ando et al. show the high dielectric constant layer has a dielectric constant greater than a silicon dioxide dielectric constant ([0034], lines 8-10). 

As for claim 7, Ando et al. show the high dielectric constant material includes hafnium oxide ([0034], line 11).

As for claim 8, Ando et al. show providing an interfacial oxide layer 202 before the step of providing the silicate layer (Fig. 2; [0025], lines 3-10).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 2, 5, 6 and 8, as best understood, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7 and 15 of U.S. Patent No. 10,446,400, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4, 7 and 15 of U.S. Patent No. 10,446,400 anticipate claims 1, 2, 5, 6 and 8.
Although, claims 1, 4, 7 and 15 of U.S. Patent No. 10,446,400 do not explicitly disclose that the step of performing the lower temperature anneal is performed after step of providing the silicate layer; this limitation is inherently taught by the claim limitation of "performing a lower temperature anneal after the step of providing the high dielectric constant layer", as recited in claims 1 and 4; and "performing a low temperature anneal after the step of providing the reactive metal layer", as recited in claim 15, of U.S. Patent No. 10,446,400, since the step of providing the high dielectric constant layer and the step of providing the reactive metal layer are performed after the step of providing the silicate layer.

Claims 1, 2, 5 and 7, as best understood, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 13 and 15 of U.S. Patent No. 10,446,400 in view of Ando et al. (2014/0187028). 
As for claims 1 and 7, claims 4, 13 and 15 of U.S. Patent No. 10,446,400 show a method for providing a gate structure for a plurality of components of a semiconductor device, the method comprising: 

providing a high dielectric constant layer on the silicate layer (claim 4, lines 19-20; claim 15, lines 30-31); and
performing a low temperature anneal after the step of providing the silicate layer (claim 4, lines 23-24; claim 15, lines 40-41).
Claims 4 and 13 of U.S. Patent No. 10,446,400 do not disclose the silicate layer including at least one of LuSiOx, YSiOx, LaSiOx, BaSiOx, SrSiOx, AISiOx, TiSiOx, ZrSiOx, TaSiOx, ScSiOx and MgSiOx (claim 1) and the high dielectric constant material includes hafnium oxide (claim 7).
Claim 15 of U.S. Patent No. 10,446,400 do not disclose the high dielectric constant material includes hafnium oxide (claim 7).
Ando et al. teach in Figs. 1-10 and related text:
As for claim 1, the silicate layer including at least one of LuSiOx, YSiOx, LaSiOx, BaSiOx, SrSiOx, AISiOx, TiSiOx, ZrSiOx, TaSiOx, ScSiOx and MgSiOx (Fig. 2; [0026], lines 8-15; i.e. mixtures of SiO2 and ZrO2).

As for claim 7, the high dielectric constant material 502 includes hafnium oxide ([0034], line 11).
U.S. Patent No. 10,446,400 and Ando et al. are analogous art because they are directed to a method for providing a gate structure for a plurality of components of a semiconductor device and one of ordinary skill in the art would have had a reasonable 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use at least one of LuSiOx, YSiOx, LaSiOx, BaSiOx, SrSiOx, AISiOx, TiSiOx, ZrSiOx, TaSiOx, ScSiOx and MgSiOx, as the silicate layer; and hafnium oxide, as the high dielectric constant layer, as taught by Ando et al., in U.S. Patent No. 10,446,400's device, in order to reduce leakage current of the device. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

As for claim 2, the combined device show providing a work function metal layer 602 on the high dielectric constant layer (U.S. Patent: claim 4, line 21; claim 15, lines 32-33; Ando: Fig. 9; [0035]).

As for claim 5, the combined device show the low temperature anneal has an anneal temperature of not more than six hundred degrees Celsius (U.S. Patent: claim 13; claim 15, lines 41-44; Ando: [0032], lines 7-9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEIYA LI/Primary Examiner, Art Unit 2811